DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Remarks filed July 12, 2022 is acknowledged. Non-elected Species, Claims 4 and 29 have been withdrawn from consideration. Claims 1-50 are pending. 
Action on merits of claims 1-3, 5-28 and 30-50 follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 5-6, 17, 19, 21, 26-28, 30-31, 42, 44, and 46 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by NOGUCHI et al. (US. Pub. No. 2004/0227242) of record. 
With respect to claim 1, NOGUCHI teaches a semiconductor device as claimed including: 
a semiconductor substrate (1); 
a MISFET (9) formed on the semiconductor substrate (1);  
5a contact interlayer insulating film (11) covering the MISFET (9) formed on the semiconductor substrate (1); 
a first plug (13) formed in the contact interlayer insulating film (11) and electrically connected to the MISFET (9); 
a first interlayer insulating film (15) formed on the contact 10interlayer insulating film (11); 
a first layer wiring (20) formed in the first interlayer insulating film (15) and electrically connected to the first plug (13); 
a second interlayer insulating film (23/25) formed on the first interlayer insulating film (15);  
15a second plug (31) formed in the second interlayer insulating film (23/25) and electrically connected to the first layer wiring (20); and 
a second layer wiring (32) formed in the second interlayer insulating film (23/25) and electrically connected to the second plug (31), 
wherein the contact interlayer insulating film (11) is formed of 20a high-dielectric-constant film having the highest dielectric constant among the contact interlayer insulating film (11), the first interlayer insulating film (15) and the second interlayer insulating film (23/25), 
wherein the second interlayer insulating film (23/25) is formed of a 25low-dielectric-constant film having the lowest dielectric constant among the contact interlayer insulating film (11), the first interlayer insulating film (15) and the second interlayer insulating film (23/25), and  
- 108 -wherein the first interlayer insulating film (15) is formed of a middle-dielectric-constant film having dielectric constant lower than that of the contact interlayer insulating film (11) and higher than that of the second interlayer insulating film (23/25),
wherein a dielectric constant of the high-dielectric-constant film (11, SiO-2) is larger than or equal to 3.5, 
wherein a dielectric constant of the middle-dielectric-constant film (15, MSQ, HSQ) is larger than or equal to 2.8 and smaller than 3.5, and 
wherein a dielectric constant of the low-dielectric-constant film (23/25, porous MSQ, HSQ) is smaller than 2.8. (See FIG. 13).  

With respect to claim - 115 -26, NOGUCHI teaches a semiconductor device as claimed including: 
a semiconductor substrate (1); 
a MISFET (9) formed on the semiconductor substrate (1); 
a contact interlayer insulating film (11) covering the MISFET (9) formed 5on the semiconductor substrate (1); 
a first plug (13) formed in the contact interlayer insulating film (11) and electrically connected to the MISFET (9); 
a first interlayer insulating film (15) formed on the contact interlayer insulating film;   
10a first layer wiring (20) formed in the first interlayer insulating film (15) and electrically connected to the first plug (13); 
a second interlayer insulating film (23/25) formed on the first interlayer insulating film; 
a second plug (31) formed in the second interlayer insulating film (23/25) 15and electrically connected to the first layer wiring (20); and 
a second layer wiring (32) formed in the second interlayer insulating film (23/25) and electrically connected to the second plug (31), 
wherein the contact interlayer insulating film (11) is formed of a high-Young's-modulus film having the highest Young's modulus among 20the contact interlayer insulating film (11), the first interlayer insulating film (15) and the second interlayer insulating film (23/25), 
wherein the second interlayer insulating film (23/25) is formed of a low-Young's-modulus film having the lowest Young's modulus among the contact interlayer insulating film (11), the first interlayer 25insulating film (15) and the second interlayer insulating film (23/25), and 
wherein the first interlayer insulating film (15) is formed of a middle-Young's-modulus film having Young's modulus lower than that - 116 -of the contact interlayer insulating film (11) and higher than that of the second interlayer insulating film (23/25), 
  wherein a Young's modulus of the high-Young's-modulus film (11, SiO-2) is larger than or equal to 30, 
wherein a Young's modulus of the middle-Young's-modulus film (15, MSQ, HSQ) larger than or equal to 15 and smaller than 30, and 
wherein a Young's modulus of the low-Young's-modulus film (23/25, porous MSQ, HSQ) is smaller than 15. (See FIG. 13). 

With respect to claims 2 and 27, the high-dielectric-constant film (11) of NOGUCHI is formed of either of a silicon oxide film, a SiOF film or a TEOS film, 
the first interlayer insulating film (15) is formed of 10either of a SiOC film, an HSQ film, or an MSQ film, and 
the second interlayer insulating film (23/25) is formed of either of a SiOC film having a void, an HSQ film having a void, or an MSQ film having a void.  

With respect to claims 153 and 28, the semiconductor device of NOGUCHI further comprises a barrier insulating film (20) formed on the first interlayer insulating film (17) and the first layer wiring (14).
With respect to claims 255-6 and 30-31, the semiconductor device of NOGUCHI further comprises a damage protection film (35) formed on the second interlayer insulating film (23/25), 
- 109 -wherein the damage protection film (35) is formed of a SiOC film, and 
wherein the second layer wiring (32) and the second plug (31) are formed to be buried in the second interlayer insulating film (23/25) and the damage 5protection film (35).
 
With respect to claims 17, 19, 21 42, 44 and 46, the semiconductor device of NOGUCHI further comprises:  
a third interlayer insulating film (37/39) formed on the second interlayer insulating film (23/25); 
5a third plug (42) formed in the third interlayer insulating film (37/39); and 
a third layer wiring (43) formed in the third interlayer insulating film and electrically connected to the third plug (42), wherein the third interlayer insulating film (37/39) is formed of 10either of a SiOC film, an HSQ film, or an MSQ film. (See FIG. 16).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-14, 18, 20, 22-25, 32-39, 43, 45 and 47-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NOGUCHI ‘242 as applied to claims 1, 2, 17, 19, 21 and 26, 27, 32, 42, 44, 46 above, and further in view of HOTTA et al. (US. Pub. No. 2007/0020829) of record.
With respect to claims 7-12 and 32-37, NOGUCHI teaches the semiconductor device as described in claims 1, 2 and 26, 27 above including the first interlayer insulating film (15) formed on the contact interlayer insulating film (11) having a thickness. 
Thus, NOGUCHI is shown to teach all the features of the claim with the exception of explicitly disclosing the thickness of the first interlayer insulating film. 
However, HOTTA teaches a semiconductor device including a first interlayer insulating film (17) formed on a contact interlayer insulating film (14), wherein a thickness of the first interlayer insulating film (17) is about 200 nm, hence larger than or equal to 100 nm; and smaller than or equal to 200 nm. (See FIG. 3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first interlayer insulating film of NOGUCHI having the thickness as taught by HOTTA provide the insulating layer for the first wiring. 
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
  
With respect to claims 13-14 and 38-39, in view of HOTTA, the semiconductor device further comprises a second interlayer insulating film (23) formed on the first interlayer insulating film (17), wherein a thickness of the second interlayer insulating film (23) 15is 200nm to 2000nm.  

With respect to claims 18, 20, 22-25, 43, 45 and 47-50, in view of HOTTA, the semiconductor device further includes: 
a fourth interlayer insulating film (57) formed on the third 15interlayer insulating film (23); 
a fourth plug (59) formed in the fourth interlayer insulating film (57); 
a fourth layer wiring (60) formed on the fourth interlayer insulating film (57) and electrically connected to the fourth plug (59); and 
a passivation film (61) formed on the fourth layer wiring (60), 20wherein the fourth layer wiring (60) is exposed from an opening portion formed to the passivation film (61), and wherein the fourth interlayer insulating film (57) is formed of either of a silicon oxide film, a SiOF film or a TEOS film.  (See FIG. 24).

Claims 15-16 and 40-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NOGUCHI ‘242 and HOTTA ‘829 as applied to claims 7, 10 and 32, 35 above, and further in view of MORIMOTO et al. (US. Pub. No. 2007/0090447).
NOGUCHI teaches the semiconductor device as described in claims 7, 10 and 32, 35 above including the contact interlayer insulating film is formed of the highest dielectric constant material, SiO2.  
Thus, NOGUCHI is shown to teach all the features of the claim with the exception of explicitly disclosing the SiO2 being formed of the TEOS film.  
However, MORIMOTO teaches a semiconductor device including: a contact interlayer insulating film (4) is formed of a highest dielectric constant material, SiO2, being formed of TEOS. (See FIG. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the contact interlayer insulating film, SiO2, of NOGUCHI utilizing TEOS film as taught by MORIMOTO to protect the MISFET.   

Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.
Claim Rejection Under 35 U.S.C. 102
Regarding claim 1, Applicant argues: 
With regard to the materials of the insulating film 23/25, Noguchi only discloses that "[t]he insulating film (interlayer insulating film) 23 may be made of the same material (low dielectric constant material) as that of the above-mentioned insulating film 15," and "[t]he insulating film (interlayer insulating film) 25 may be made of the same material (low dielectric constant materials) as that of the above-described insulating film 15." Id. at paragraph [0107]. 
Accordingly, Noguchi clearly discloses that the insulating film 15 and the insulating film 23/25 are formed of the same material. The Office Action does not provide Applicant with any evidential support that the insulating film 23/25 is formed of a low-dielectric-constant film having the lowest dielectric constant, whereas the insulating film 15 is formed of a middle- dielectric-constant film having dielectric constant higher than that of the insulating film 23/25. Rather, Noguchi simply provides Applicant with the list of the materials of the insulating films 15, 23, and 25, such as HSQ, MSQ, and porous MSQ. See Id. at paragraph [0092]. 

However, NOGUCHI [0108], teaches: “However, when the above-described low dielectric constant material film is formed on a material film (corresponding to the insulating film 21) including nitrogen (N) or oxygen (O) … there is possibility that the adhesiveness (adhesion  properties) between the underlying film (material film including nitrogen (N) or oxygen (O) and the low dielectric constant material film will be reduced.”. 
NOGUCHI then goes on suggesting other low dielectric constant materials: “, and is more prominent in the case using, for example, carbonated silicon (organic silicon glass, SiOC system material, for example, above mentioned Black Diamond and the like), MSQ system material or HSQ system materials (including their porous materials) as the low dielectric constant material”.
Since the low dielectric constant materials including porous MSQ or porous HSQ are suggested for the materials of layer 23, 
Note that, NOGUCHI indicated that the materials for layers 15 and 23 can be the same, however, NOGUCHI has never insisted or suggested that they must be the same.
Since a) the contact interlayer insulating film 11 comprises SiO2; b) the first interlayer insulating film 15 comprises SiOC, HSQ or MSQ; and c) the second interlayer insulating film 23/25 comprises porous HSQ or MSQ, the limitations:
“wherein the contact interlayer insulating film is formed of 20a high-dielectric-constant film having the highest dielectric constant among the contact interlayer insulating film, the first interlayer insulating film and the second interlayer insulating film, 
wherein the second interlayer insulating film is formed of a 25low-dielectric-constant film having the lowest dielectric constant among the contact interlayer insulating film, the first interlayer insulating film and the second interlayer insulating film, and  
- 108 -wherein the first interlayer insulating film is formed of a middle-dielectric-constant film having dielectric constant lower than that of the contact interlayer insulating film and higher than that of the second interlayer insulating film, 
wherein a dielectric constant of the high-dielectric-constant film is larger than or equal to 3.5, 
wherein a dielectric constant of the middle-dielectric-constant film is larger than or equal to 2.8 and smaller than 3.5, and 
wherein a dielectric constant of the low-dielectric-constant film is smaller than 2.8”
are met. 
Therefore, the rejection of claim 1 and dependent claims 2-3,5-6,17, 19 and 21 are maintained.

Regarding claim 26, Applicant repeat the same argument as that of claim 1, in term of Young’s-modulus.   
Note that, the Young’s-modulus and dielectric constant are directedly related. 
Since a) the contact interlayer insulating film 11 comprises SiO2; b) the first interlayer insulating film 15 comprises SiOC, HSQ or MSQ; and c) the second interlayer insulating film 23/25 comprises porous HSQ or MSQ, the limitations of claim 26, in term of Young’s-modulus, are met.
Therefore, the rejection of claim 26 and dependent claims 27-28, 30-31, 42, 44 and 46 are maintained.
Regarding Additional Discussion
Note that, Applicant is entitle to do anything based on his/her own reasoning. A reason to do something is given no patentable weight.

Claim Rejection Under 35 U.S.C. 103
Applicant does not separately argue about the patentability of the dependent claims 7-16,18, 20, 22-25, 32-41, 43-45 and 47-50.
Since claims 1 and 26 being anticipated by NOGUCHI ‘242 as discussed above, the dependent claims are obvious over NOGUCHI and HOTTA; NOGUCHI and HOTTA and MORIMOTO, respectively, as shown in the rejections above.   
    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/ANH D MAI/            Primary Examiner, Art Unit 2829